Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128374                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  CHARLES PITTS,                                                                                       Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 128374
                                                                    COA: 260426
                                                                    Genesee CC
  SUSAN BEAM,                                                       Family Division: 02-243658-DP
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 25, 2005
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct
  the Clerk to schedule oral argument on whether to grant the application or take other
  peremptory action permitted by MCR 7.302(G)(1). The parties are directed to file
  supplemental briefs, within 28 days of the date of this order, which shall address whether
  the allegation in plaintiff’s October 16, 2002 Complaint for Paternity that “the Defendant
  was not married at the time of conception [of the minor child], nor at the time of the birth
  of the minor child,” constitutes fraud on the court within the meaning of MCR
  2.612(C)(2), and whether this issue was abandoned by defendant on appeal to the Court
  of Appeals. The parties should avoid submitting a mere restatement of the arguments
  made in their application papers.

         We invite the Family Law Section of the State Bar of Michigan to file an amicus
  curiae brief on this issue.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2005                    _________________________________________
           s1024                                                               Clerk